Title: To George Washington from “Adolescens”, 5 September 1791
From: “Adolescens”
To: Washington, George



May it please your Excellency
⟨Friday 5⟩th Septemr 1791.

Tho’ an address, most respected Sir, to one in your exalted Station, to which a fictitious name is subscribed may seem altogether strange & uncommon, yet the Contents of this letter will I hope be a sufficient apology for its Author’s temerity, and, I flatter myself that a Man whose heart is ever alive to the calls of Humanity, will not deem it an impertinent intrusion.

That I may not trespass for long on your goodness Sir, I will, with the utmost diffidence proceed to lay before you my distressed situation. The person who now has the honor to claim your Excellency’s attention is the most wretched of Men. I am the son, Sir of a professional gentleman who was once very eminent & who is still I believe generally esteemed as a man of very superior abilities, but an unfortunate attachment to Company & an unhappy partiality for pleasurable pursuits has for some years past put it out of his power to pay that attention to Business which his Employers expected—in consequence of which his practice has considerably decreased & he is now barely enabled to maintain his family genteelly—Whatever may have been his foibles however, he has always been a tender & kind Father, and his anxiety for my future Welfare, is now the cause of all my woe. Some considerable time past I formed an attachment which as it was then disagreeable to my friends I endeavoured to stifle in its infancy, but having frequent opportunities of conversing with one of the most amiable of Women, I found the attempt utterly vain & impossible, & every exertion but confirmed me a slave to her perfections. She had as is natural to be supposed many other admirers, but always honored me with particular attention & in every Company for every occasion I was preferred—not considering the consequences I then courted her esteem & Oh most sacred Sir! words are wanting to express my transports, when with a candour that did honor to her own intrinsic worth, she confessed that I was entire Master of her affections, & that she lived but to make me happy—Then, Sir, oh then! I was at the summit of Bliss, my felicity was to exquisite to be of long duration for from that moment which made me the happiest of Men, from that Moment I date the completion of my misery. My own misfortunes I could bear with patience & a calm resignation to the divine will, but shall I for a moment cause an uneasy sensation in the breast of one who lives but to make me happy, oh my God! the thought distracts me, the Idea peirces my very Soul—but alas! where am I going Oh Sir! pardon my anguish, I will no Longer trouble you with my distress but continue my Narrative.
My parents I believe have no objection to my entering into the matrimonial State, but my age (being only 19) & my situation

—it is not in their power at present to put me in any line of business by which I could obtain a subsistence for a family, and the dear object of my affections has not a fortune at her own disposal. Her father it is true is a man of some property, but he is determined not to let any part of his Estate go out of his own hands until his death, & indeed even then, he has Several other Children who have an equal right to his paternal bounty—Now Sir you have heard my Situation candidly laid open & oh let your sensibility be awakened—have Compassion on an unhappy Couple whose only misfortunes proceed from a virtuous attachment to each other & not having it in their power honorably to gratify their mutual affections. But perhaps your Excellency may doubt my veracity & look upon the Author of this address as a villainous imposture, & alas! what language can I use to convince you to the contrary—Oaths & protestations are now Sir so common that I cannot expect they will have much weight, but with permission I will pledge you my most sacred honor Sir that what I have here asserted is most strictly true & that my condition is just as I have related, I once thought a personal application the most proper to obviate this objection, but the mortification which my Connexions would have suffered had they known it, entirely deterred me & indeed my own resolution was ⟨scarcely⟩ adequate to the Task—however if your Excellency still suspects my sincerity, I will wait on you with pleasure at any hour you may be so condescending as to appoint and in the mean time permit me Sir Submissively to beg that I may receive a line of information on this head on Wednesday morning next when I will take the liberty to call for that purpose, and let me beseech you to pardon my presumption, & oh Sir let your Generosity be exerted in my favor, & may your liberality snatch a Wretch from the brink of despair & perhaps of Eternity whose whole happiness entirely depends on your Goodness, and whose constant prayers shall be for your eternal Welfare & felicity. I am With every Sentiment of the most profound Respect Your Excellencys most devoted & very humble Serv’t

Adolescens

